Citation Nr: 0729390	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for heart disease, 
including as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the above claim.

In May 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

During the May 2007 hearing, the veteran's representative 
stated that the veteran was requesting an increased rating 
for her service-connected cystitis and hypertension.  These 
issues are referred to the RO for appropriate action.


FINDING OF FACT

The veteran has coronary artery disease that was caused by 
her service-connected hypertension.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
coronary artery disease as secondary to service-connected 
hypertension have been met.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, VA's duties have been fulfilled to the 
extent necessary.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310.

The veteran is service connected for hypertension.  She 
claims that she currently suffers from coronary artery 
disease (CAD), which was caused by her service-connected 
hypertension.

The veteran was afforded a VA examination in May 2003.  The 
examiner diagnosed the veteran as having hypertension and 
possibly hypertensive heart disease, but noted that the 
diagnoses were not documented in the claims folder.  The 
examiner also stated that if a cardiac condition was present 
and documented, it was likely to be attributed to the 
veteran's service-connected hypertension.  The results of a 
stress test administered in May 2003 were indeterminate as 
the veteran failed to achieve 85 percent mphr.  

Additional records were thereafter obtained.  These record 
showed that in October 1990 and August 1991, the veteran was 
diagnosed as having one-vessel atherosclerotic coronary 
artery disease following a left heart catheterization, left 
ventriculography, and coronary arteriography.  In September 
2000, she underwent a left heart catheterization which showed 
normal left main coronary artery, 30 percent stenosis of the 
proximal left anterior descending artery, 40 percent stenosis 
of the mid left anterior descending artery, normal 
circumflex, and 40 stenosis of the mid right coronary artery.  
The conclusion was mild intimal coronary irregularities 
without significant stenosis.  Echocardiogram showed that 
global left ventricular systolic function was mildly reduced 
and mild anterior wall hypokinesis.  VA treatment records 
dated in November 2004 showed a diagnosis of coronary 
arteriosclerosis.

The May 2003 VA examiner diagnosed the veteran as having 
possible hypertensive heart disease, noting that the 
diagnosis was not documented in the claims folder.  
Additional records were subsequently obtained, including 
diagnostic testing, which showed the presence of coronary 
artery disease.  The May 2003 VA examiner stated that if a 
cardiac condition was present and documented, it was likely 
to be attributed to the veteran's service-connected 
hypertension.  There is no contradictory medical evidence of 
record.  Accordingly, the Board finds that service connection 
for coronary artery disease, as secondary to service-
connected hypertension, is warranted.  See 38 C.F.R. § 3.310.  
The issue of service connection for heart disease on a direct 
basis is moot.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

Service connection for coronary artery disease as secondary 
to hypertension is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


